Citation Nr: 1026188	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-34 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for spondylitis of the 
spine.

2.  Entitlement to service connection for bilateral arthritis of 
the hips.

3.  Entitlement to service connection for bilateral arthritis of 
the knees.

4.  Entitlement to service connection for a bilateral eye 
disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and D.H.


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1981 to January 1984. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, that denied the benefits sought on appeal.  The 
Veteran's claims folder, however, is serviced by the RO in 
Detroit, Michigan.

The Veteran testified before the Board in March 2010.  A 
transcript of that proceeding is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that service connection is warranted for 
spondylitis of the spine and that service connection is warranted 
for bilateral arthritis of the hips, bilateral arthritis of the 
knees and a bilateral eye condition, all as secondary to his 
spondylitis of the spine.  The Board finds that additional 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and the claim is remanded to the 
RO/AMC for further action as described below.


Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service. See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a disability 
that is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  In the context of claims for 
secondary service connection, the evidence must demonstrate an 
etiological relationship between the service-connected disability 
or disabilities on the one hand and the condition said to be 
proximately due to the service-connected disability or 
disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 
(1998).  Secondary service connection may also be warranted for a 
non-service-connected disability when that disability is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a 
claim for secondary service connection, the record must contain 
competent evidence that the secondary disability was caused or 
aggravated by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).  

The Veteran claims that he has spondylitis of the spine which 
began in or is due to service and that this condition has caused 
bilateral arthritis of the hips and knees and a bilateral eye 
condition.  Although the Veteran has stated that he received 
treatment for back pain in service, his service treatment records 
are silent for any diagnosis of or treatment for any type of back 
condition.  In addition, the Board notes that in an evaluation 
immediately prior to the Veteran's discharge from service in 
1984, he did not report having had any back problems, but did 
report several other conditions.

VA treatment records beginning in March 1992 show ankylosing 
spondylitis arthritis changes.  Subsequent VA treatment records 
contain consistent findings and show treatment for that condition 
up to and including March 2010.  

A September 2007 letter from a physician's assistant at The 
Healing Center states that they treated the Veteran for 
ankylosing spondylitis in 2005 and 2006.  It includes the opinion 
that the disease was present as long as ten years prior to its 
diagnosis because deterioration is present for many years before 
fisions become apparent.  The medical professional also stated 
that the low back pain the Veteran claimed he reported in the 
military was likely the beginning of the condition.  

Another September 2007 letter from MedPartners, P.L.C., indicates 
that the Veteran was seen in 2005 for neck and back pain of 
"greater than 15 years."  The treating physician's impression 
was ankylosing spondylitis, and she stated that she believed that 
this condition had been going on for more than 20 years.  Another 
letter from MedPartners, P.L.C. from December 2007 states that 
based on the Veteran's history he has had ankylosing spondylitis 
for more than 15 years and that any symptoms of neck, back or 
other joint pain prior to that was "possibly due beginning AS 
undiagnosed."  

Finally, a buddy statement submitted in December 2007 by another 
Veteran indicates that he served with the Veteran and observed 
that the Veteran seemed like he was having "problems with his 
body."  He indicated that the Veteran told him that his back and 
neck were always hurting him, but that sick call doctors were 
always telling him that he had pulled some muscles in his back.  
He also stated that he observed the Veteran limping and holding 
his back and submitted his own DD-214 to show that he served with 
the Veteran.

Following the April 2008 denial of his claim and his subsequent 
appeal, the Veteran submitted several other treatment records, 
including what appears to be a handwritten photocopy of a 
treatment record from June and August of 1984 stating that the 
Veteran had low back pain since January 1984.  In parentheses it 
states "before he got out of the service."  This record is 
unsigned and the Veteran did not indicate its source.  

A March 1986 x-ray report from Clare Community Hospital indicates 
that the Veteran's lumbar spine had mild scoliosis with convexity 
to the left.  Vertebral bodies were of normal height and the 
intervertebral disc spaces were within normal limits.  The 
pedicles and transverse processes were intact.  Mild 
levoscoliosis of the lumbar spine was diagnosed.  The thoracic 
and cervical spines were determined to be normal.  Additional 
handwritten private treatment records from 1985 and 1986 show 
treatment of the Veteran's lumbar spine.

The Veteran also submitted what appears to be a handwritten July 
1991 VA treatment record indicating a provisional diagnosis of 
ankylosing spondylitis and a request for a rheumatology 
appointment.  A November 1990 VAMC radiology report indicates 
that a CT scan was performed.  Degenerative hypertrophy was 
noted.   

Additional private treatment records submitted by the Veteran 
include a March 1999 record from Kelsey Memorial Hospital 
indicating right side low back pain.  The Veteran was noted to 
have fallen on some ice in February 1999 and injured his back.  A 
history of low back pain due to previously diagnosed ankylosing 
spondylitis was noted.  The assessment was ankylosis spondylitis 
status-post fall with low back pain secondary to that condition.   
Private treatment records from June 2005 indicate that the 
Veteran reported that his ankylosing spondylitis had been a 
problem from the past 15 years.  Social Security Administration 
records have also been submitted.  

The Veteran submitted a January 2010 written statement more fully 
describing his contentions and a March 2010 letter from a Robert 
Huttinga at The Healing Center.  In that letter, Mr. Huttinga 
stated that it is reasonable to believe that the strenuous 
physical activity exacerbated the progression of the Veteran's 
ankylosing spondylitis or may have been the triggering mechanism 
that caused it to be expressed.  There is no mention of the 1999 
fall or any possible residual therefrom.  


In March 2010, the Veteran testified before the Board that he was 
originally diagnosed as having ankylosing spondylitis in 1990.  
He also reiterated his claims regarding having neck problems and 
back problems in service.  The Veteran continued his claims of 
entitlement to other disabilities as secondary to the spine 
problem that he avers began during service.

The Board notes that to date, the Veteran has not been afforded a 
VA examination in connection with his claims, and the evidence of 
record is insufficient for the Board to render a decision on 
those claims.  The Veteran is competent to testify as to the 
presence of observable symptomatology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  His testimony and various medical opinions 
linking current symptomatology to service is sufficient to 
require VA to obtain a medical opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  It is not sufficient, 
however, to grant the benefits sought as there is an outstanding 
question about an intervening injury to the spine.  Consequently, 
this matter must be remanded for additional development of the 
medical record pursuant to 38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's claims of entitlement to service 
connection for bilateral arthritis of the knees and hips and a 
bilateral eye condition, the Veteran has submitted both private 
and VA treatment records indicating treatment for these 
conditions and connection between these conditions and the 
Veteran's ankylosing spondylitis.  Because these are secondary 
service connection claims, they are inextricably intertwined the 
claim for a spine disability that must be remanded.  As such, 
they too must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
examination(s) to determine the extent and 
etiology of his ankylosing spondylitis and 
any relationship there may be to that 
disability for bilateral hip arthritis, 
bilateral knee arthritis and an eye 
disability.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner is directed to determine whether it 
is at least as likely as not (50 percent or 
greater probability) that the Veteran's 
ankylosing spondylitis began during service 
or is otherwise linked to any events which 
occurred in service.  The examiner should 
specifically comment on the treatment records 
dated subsequent to service, including the 
notation of a 1999 back injury and the 
opinions stating that the current disability 
must have had its inception during service 
based on the level of progression by the time 
treatment was finally sought.  A complete 
rationale for each opinion offered must be 
included in the report and an explanation of 
the principles involved would be of 
considerable assistance to the Board.  
Specifically, that rationale should explain 
the extent to which the opinion is based on 
medical principles and the extent to which it 
is based on the history provided by the 
Veteran.

The examiner(s) are also directed to 
determine whether the Veteran has a hip 
disability, knee disability and/or eye 
disability that is at least as likely as not 
(50 percent or greater probability) a result 
of or has been aggravated by, the Veteran's 
service and/or ankylosing spondylitis.  A 
rationale for any opinion expressed must be 
included in the report and an explanation of 
the principles involved would be of 
considerable assistance to the Board.  

2.  When the requested development has been 
completed the case should be reviewed based 
on any additional evidence submitted.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


